Citation Nr: 0429976	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  96-31 944	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by night sweats, chronic fatigue, and 
joint pain.

2.  Entitlement to an initial rating in excess of 30 percent 
before July 26, 2000 and in excess of 50 percent after July 
25, 2000 for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served with the Army National Guard and had 
periods of active and inactive duty for training along with a 
period of active duty from September 1990 to June 1991.

The veteran's claim seeking entitlement to service connection 
for an undiagnosed illness manifested by night sweats, 
chronic fatigue, and joint pain comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1995 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Nashville, Tennessee (Nashville RO), 
which, in pertinent part, denied the claim.  Later, the case 
was transferred to the Regional Office in North Little Rock, 
Arkansas, (RO).  

In March 1996, the veteran testified at an RO hearing.  
Later, in June 2002, he testified at a Board videoconference 
hearing.  Copies of both transcripts are in the record.  The 
case was remanded to the RO, in September 1998 and May 2003.  

By letter dated in July 2004, the Board informed the veteran 
that the Veterans Law Judge (VLJ) who conducted his hearing 
in June 2002 was no longer employed at the Board and that the 
veteran had the right for another hearing before another VLJ.  
In a August 2004 response, accompanied by additional medical 
records, the veteran requested another videoconference Board 
hearing; therefore the above-described issue will be remanded 
so the RO can schedule a hearing.

The veteran's claim for entitlement to an initial increased 
rating for PTSD, comes before the Board on appeal from an 
October 2002 rating decision issued by the RO, which assigned 
an initial rating of 30 percent for PTSD effective from 
September 15, 1994.  Later, in a July 2003 rating decision, 
the RO assigned a 50 percent rating for PTSD effective from 
July 26, 2000.  Thus, the issue on appeal has been 
characterized as described on the title page.  The veteran 
also presented testimony on this issue at a videoconference 
hearing at the RO before the undersigned VLJ in February 
2004.  A copy of the hearing transcript is associated with 
the record.

A review of the record reveals that the veteran has applied 
for compensation for his dependents; this issue is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 2000, the Veterans Claims Assistance Act (VCAA) 
was enacted and became effective.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
eliminated the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  

Service-Connection Claim

As noted above, the veteran's service connection claim must 
be returned to the RO in order to ensure due process.  In an 
August 2004 response to a Board letter notifying him that the 
VLJ who held the June 2002 hearing is no longer employed at 
the Board, the veteran indicated his preference to have 
another videoconference hearing at the RO before a VLJ.  Such 
a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  

Increased Rating Claim

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the increased rating issue on 
appeal.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In DAV, the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  In March 
2004, a private physician's statement dated in April 2003 and 
copies of recent National Guard personnel and medical records 
were received by the Board.  In August 2004, additional 
medical records were submitted by the veteran.  Since a 
waiver of initial consideration by the AOJ did not accompany 
these submissions, due process requires remand of the case to 
the RO for initial consideration.

Although the RO has provided the veteran with the regulations 
implementing the VCAA, the RO did not provide him or his 
representative with the notice required under the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  See VAOPGCPREC 7-2004.  
This should be done on remand.

The Board further notes that the duty to assist includes 
obtaining pertinent non-VA and VA treatment records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  The veteran 
testified that he was being treated for his PTSD by a private 
psychiatrist, J. M. Sims, M. D. and at the VA Medical Center.  
Moreover, the record contains a June 2003 statement from a 
therapist, J. W., at New Hope Christian Counseling indicating 
that the veteran was also seeing her for his PTSD.  On 
remand, the RO should ask the veteran to sign authorizations 
for release of information to obtain treatment records from 
Dr. Sims and from the New Hope Christian Counseling and 
recent VA treatment records.  Since the veteran was last 
examined in April 2000, he should be scheduled for another VA 
psychiatric examination.  The Board reminds the veteran that 
the duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board observes that, in November 1996, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
See 61 Fed. Reg. 52,695, 52,695-52,702 (Nov. 7, 1996) 
(codified at 38 C.F.R. §§ 4.125-4.130 (2003)) ("current" 
regulations).  The present appeal arises from an October 2002 
rating decision, which assigned the initial disability rating 
for PTSD effective from September 15, 1994, following a 
September 2002 grant of service connection by the Board.  
Here, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings for this disability; that is, 
separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Although the RO found that "staged" ratings were warranted 
for the veteran's PTSD, in assigning the initial rating, the 
RO considered only the current rating criteria.  The current 
criteria cannot be used prior to their effective date of 
November 6, 1996.  Thus, on remand, the RO should analyze the 
veteran's claim under both sets of criteria.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).   

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a videoconference Board hearing to 
provide testimony on his service-
connection claim.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review on the veteran's 
service-connection claim.

2.  The RO should ask the veteran to 
furnish signed authorizations for release 
to the VA of private medical records from 
Dr. J. M. Sims and New Hope Christian 
Counseling and attempt to obtain records 
from each health care provider.  In 
addition, the RO should obtain treatment 
records from the Little Rock VA Medical 
Center from April 2003 to the present.  
If records are unavailable, please have 
the provider so indicate.

3.  The RO must review the entire file 
and ensure for the increased rating issue 
on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
increased rating claim; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
increased rating issue on appeal.

4.  Following completion of 2 and 3 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected PTSD.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examiner must provide a 
multi-axial assessment, including the 
assignment of a Global Assessment 
Functioning (GAF) score; an explanation 
of what the score represents; and the 
percentage of the score representing 
impairment due solely to the veteran's 
service-connected PTSD.  The examiner 
should give detailed clinical findings of 
the symptomatology attributable to the 
veteran's PTSD and assess the extent of 
the veteran's occupational and social 
impairment due solely to PTSD 
symptomatology.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  

5.  After completion of 2 through 4 
above, the RO should readjudicate the 
appellant's increased rating claim.  In 
particular, the RO's review should 
include consideration of staged ratings 
for the veteran's PTSD under Fenderson v. 
West, 12 Vet. App. 119 (1999) and both 
the former and current rating criteria 
for psychiatric disorders.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
discusses and fully sets forth the 
controlling law and regulations pertinent 
to the appeal.  The requisite period of 
time for a response should be afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's increased rating 
claim.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2003).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




